United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                    UNITED STATES COURT OF APPEALS              November 6, 2003
                             FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 02-60770
                            Summary Calendar


                   IGWEBUIKE SABASTINE ONWUEGBUZIE,

                                                              Petitioner,
                                versus


               JOHN ASHCROFT, U S      ATTORNEY GENERAL

                                                              Respondent.


   Petition for Review of an Order of the Board of Immigration
                             Appeals
                      (BIA No. A75-290-783)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Igwebuike Sabastine Onwuegbuzie, a native and citizen of

Nigeria, seeks review of the decision of the Board of Immigration

Appeals   (BIA),   which   summarily   affirmed   the   decision    of   the

immigration judge (IJ).       Based on Onwuegbuzie’s use of a false

document to obtain a visa, the IJ denied Onwuegbuzie’s applications

for asylum and for a waiver of deportability.       See 8 U.S.C. § 1182

(a) (6) (C) (i).      Because the BIA used the streamlined review



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
process, we review the IJ’s decision and not that of the BIA.               See

Soadjede v.      Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003).

       Onwuegbuzie first contends that the BIA should not have

subjected his case to streamlined review because his case did not

meet   the     statutory    requirements     for    it.     Under   8   C.F.R.§

1003.1(a)(7)(ii), such review of an IJ’s decision is proper if the

single BIA member to whom the case is assigned

             determines that the result reached in the
             decision was correct; that any errors in the
             decision under review were harmless or
             nonmaterial; and that (A) the issue on appeal
             is squarely controlled by existing Board or
             federal court precedent and does not involve
             the application of precedent to a novel fact
             situation; or (B) the factual and legal
             questions   raised    on   appeal    are   so
             insubstantial that three-Member review is not
             warranted.

       Onwuegbuzie further contends that our standard of review on

this   issue    is   de    novo   because   the    BIA’s   determination   that

streamlined review is proper is a question of law.                      Although

Onwuegbuzie is correct that the standard of review is de novo, we

must give deference to the BIA in making its determination.                 See

Chevron U.S.A., Inc. v. Natural Resources Defense Council, 467 U.S.

837 (1984); see also Carbajal-Gonzales v. INS, 78 F3d 194, 197 (5th

Cir. 1996). Therefore, we should ask “whether the agency’s answer

is based on a permissible construction of the statute” and if so,

we must defer to the agency’s interpretation.              I.N.S. v. Aguirre-

Aguirre, 526 U.S. 415, 424 (1999).          Moreover, when the question of


                                        2
law involves internal procedures of the agency, reviewing courts

are generally not free to impose procedures if the agency has

chosen not to grant them.     Vermont Yankee Nuclear Power Corp. v.

NRDC, 435 U.S. 519, 524 (1978).

     Omwuegbuzie has not met his burden to show that the BIA’s

decision is based on an impermissible construction of the statute.

Omwuegbuzie’s   contention   is   that   the    IJ’s   decision   was   not

“correct” as required by 8 C.F.R. § 1003.1 (a)(7), essentially

because he disagrees with the IJ’s factual determinations. Because

we give deference to the BIA member’s determination that the IJ’s

decision was correct, we decline to hold that this decision was

based on an impermissible construction of the statute.

     Onwuegbuzie   further   contends    that   the    streamlined   review

process violated his due process rights.        This claim is foreclosed

by our court’s recent holding that this review procedure does not

violate due process.   Soadjede, 324 F.3d at 832-33.

     Onwuegbuzie next asserts that the IJ applied an erroneous

standard to deny his application for a waiver of deportability.          We

need not analyze this issue because, under the transitional rules

of the Illegal Immigrant Reform and Immigrant Responsibility Act of

1996 (IIRIRA), our review of the waiver decision is foreclosed.

Under the IIRIRA’s transitional rules, courts may not review the

Attorney General’s discretionary decisions over whether to suspend

deportation.    IIRIRA § 309(a), § 309(c)(4), 110 Stat 3009 (30


                                   3
Sept., 1996);     Omagah v. Ashcroft, 288 F.3d 254, 258 (5th Cir.

2002).     The transitional rules apply because the proceedings

commenced before April 1, 1997, and concluded more than 30 days

after the IIRIRA’s passage on September 30, 1996.        IIRIRA § 309

(c)(4)(E); Omagah, 288 F.3d at 258.

     Onwuegbuzie next asserts that the IJ erred in denying asylum

based on the IJ’s finding that Onwuegbuzie did not demonstrate

persecution, or a well-founded fear or future persecution, in

Nigeria.   This court will uphold the factual finding that an alien

is not eligible for asylum if it is supported by substantial

evidence, which requires only that the decision be based on the

evidence presented and be substantially reasonable.          See, e.g.,

Carbajal-Gonzales v. INS, 78 F.3d 194, 197 (5th Cir. 1996).        Here,

substantial evidence supports the IJ’s finding that, although

Onwuegbuzie     suffered   some   episodes   of    mistreatment,    the

mistreatment did not rise to the level of persecution. See Jukic v.

INS, 40 F.3d 747, 749 (5th Cir. 1994).       With respect to future

persecution, there is also substantial evidence in the record that

the situation in Nigeria has improved and that Onwuegbuzie does not

have a well-founded fear of such persecution.



                                                  AFFIRMED




                                   4